Fill in this information to identify your case:

 

United States Bankruptcy Court for the:
l NORTHERN District of CALIFORNIA

l Case number (/fknown>: Cl apter you are filing under:
]d Chapter7
E] Chapter11

El ch c 12 l
[E]Ch::t:;w | l:l Check if this is an

l amended filing

Official Form 101
Voluntary Petition for lndividuals Filing for Bankruptcy 12111

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-called a
joint case-and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car,"

 

the answer would be yes if either debtor owns a car. When information is needed about the spouses separate|y, the form uses Debtor 1 and
Debtor 2 to distinguish between them. |n joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possib|e. lf two married people are filing together, both are equally responsible for supplying correct
information. lf more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

m ldentify Yourself

 

 

 

About Debtor1: About Debtor 2 (Spouse On|y ln a Joint Case):
1. Your full name
Write the name that is on your Tanseer
government-issued picture _ _
identification (for example, F'rst name F"St name
your driver's license or HaSHn
passpolt). Middle name Midd|e name
Bring your picture Kaz'
Laat name Last name

identification to your meeting
with the trustee.

2. A|| other names you
have used in the last 8

Suff'lx (Sr., Jr., ll, lll)

Suffix (Sr., Jr., ll, |ll)

 

 

 

 

 

 

First name First name
years
include your married or Nlidd|e name Midd|e name
maiden names.

Last name Last name

First name First name

Midd|e name Midd|e name

Last name Last name

3. Only the last 4 digits of

your Socia| Security XXX ' XX _ _5_2_12 __ _ _ xxx - xx - _ _ __ _
number or federal oR oR
individual Taxpayer

9xx-xx- 9xx-xx-

ldentification number
(lTlN)

°f"°“"' F°"&Y§e: 13-42547 Doc#"f'“"léWé’d?“l°Gf§UiTB/“'“Eiitl¥i‘§é°.'EU‘S'E‘)VTB 14:19:34 Page 1 <BFQZEI

Tanseer Hasan
Firsl Name

Debtor 1

4. Any business names
and Emp|oyer
identification Numbers
(E|N) you have used in
the last 8 years

include trade names and
doing business as names

5. Where you live

s. Why you are choosing
this district to file for
bankruptcy

Midd|e Name

Kazi

Last Name

Case number umwa

 

About Debtor 2 (Spouse On|y in a Joint Case):

About Debtor 1:

m l have not used any business names or Ele. Cl l have not used any business names or Ele. '

 

Business name Business name

 

Business name Business name

W_

W_

lf Debtor 2 lives ata different address:

43575 Mission Blvd #347

 

 

 

 

 

 

Number Street Number Street

Fremont CA 94539

city state ziP code Cify State ZlP Code `
Alam ed a l
County County

lf Debtor 2's mailing address is different from
yours, fill it in here. Note that the court Will send
any notices to this mailing address.

lf your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

 

 

|
43575 Mission Blvd, #347 `
|

 

 

Number Street Number Street

P.O. Bo)< P.O. Box

Fremont CA 94539

City State ZlP Code Cify Sfafe Z|P Code
Check one.' Check one.'

m Over the last 180 days before filing this petition,
l have lived in this district longerthan in any
other district.

m Over the last 180 days before filing this petition,
l have lived in this district longerthan in any
other district.

El l have another reason. Exp|ain.
(See 28 U.S.C. § 1408.)

n l have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

 

 

 

Officia":°r€éf§e: 18-42547 DOC#\T'““PMFi*j_U/QOVTB"°'“E?]WP§U'P®VB'GP!|PS 14:19:34 Page 2 CPF?B§

Debtor 1

Tanseer Hasan
F|rsl Name

Midd|e Name

Kazi

Last Name

Case number tim-nm

m Tell the Court About Your Bankruptcy Case

7.

10.

11.

The chapter of the
Bankruptcy Code you
are choosing to file
under

How you will pay the fee

Have you filed for
bankruptcy within the
last 8 years?

Are any bankruptcy
cases pending or being
filed by a spouse who is
not filing this case with
you, or by a business
partner, or by an
affiliate?

Do you rent your
residence?

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for lndividuals Fillng
for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

M] Chapter 7
El Chapter 11
Cl Chapter 12
@chapter 13

E]| will pay the entire fee when l file my petition. Please check with the clerk's office in your
local court for more details about how you may pay. Typicallyl if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. lf your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

Cl | need to pay the fee in installments. lf you choose this option, sign and attach the
Application for individuals to Pay The Fi//'ng Fee in installments (Official Form 103A).

@l request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). if you choose this option, you must fill out the Application to Have the
Chapter 7 Fi/lng Fee Waived (Ofl"icial Form 1035) and file it With your petition.

@No

 

 

 

 

 

 

 

|:E_T|Yes. District When Case number
MM/ DD l YYYY
District When Case number
M|\lll DD/YYYY
District When Case number
MM/ DD l YYYY
|@NO
@Yes. Debtor Re|ationship to you
District When Case number, if known
MM l DD l YYYY
Debtor Re|ationship to you
District When Case number, if known
MM l DD / YYYY
No. Go to line 12.
>_ Yes. Has your landlord obtained an eviction judgment against you and do you want to stay in your
residence?

|g] No. Go to line 12.

[§ljves. Fiii out /n/tra/ statement About an Ev/ction ./udgment Agarnst You (Form 101A) and file it with
this bankruptcy petition.

Offi°ia'F°"C‘t§ée: 18-42547 DOC#V_P'“"Wét§?it!E@/'SUFEPEY“‘“MUF&GI'§Oi@'@ff£$ 14:19:34 Page 3 OFQEB

Debtor1 Tanseer Hasan Kazi Case number (iiimtiwt=)

Flisl Name Midd|e Name Last Name

Report About Any Businesses You Own as a $ole Proprietor

12.

13.

Are you a sole proprietor |'_M`|No_ Go to Part 4_
of any fu||- or part-time
business? ElYes. Name and location of business

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as
a corporation, partnership, or
LLC.

lf you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

 

Name of business, if any

 

Number Street

 

 

City State ZlP Code

Check the appropriate box to describe your business:

@Health Care Business (as defined in 11 U.S.C. § 101(27A))
|Q]Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
[g_-| Stockbroker (as defined in 11 U.S.C. § 101(53A))
[‘_:_l-!Commodity Broker (as defined in 11 U.S.C. § 101(6))

@| None of the above
Are you filing under /f you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
Chapter 11 of the can set appropriate deadlinesl if you indicate that you are a small business debtor, you must attach your

most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if

Bankru tc Code and
p y any of these documents do not exist, follow the procedure in 11 Ll.S.C. § 1116(1)(B).

are you a small business

eb or?
d t _ ,_ m No. lam not filing under Chapter 11.
For a definition of small
business debtort see cl No. l am filing under Chapter 11, but l am NOT a small business debtor according to the definition in
11 U-S-C- § 191(51|3)- the Bankruptcy Code.

m Yes. | am filing under Chapter 11 and l am a small business debtor according to the definition in the
Bankruptcy Code.

m Report if You own or Have Any Hazardous Property or Any Property That Needs lmmediate Attentlon

14.

 

Do you own or have any m No
property that poses or is

 

alleged to pose a threat El Yes. What is the hazard?
of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any

property that needs lf immediate attention is needed, why is it needed?

 

immediate attention?
For examp/e, do you own

 

perishable goods, or livestock
that must be fed, ora building
that needs urgent repairs?

Where is the property?

 

Number Street

 

 

City State ZlP Code

Of“°ia' F°"C't§}§e: 18-42547 DOC#V_l?'“"F'll'ét§¥iM/@UFTBN“E¥R@F&€P.'EEJiBQIEP$ 14:19:34 Page 4 O$QEB

Debtor1 Tanseer Hasan

Kazi

 

First Name Middle Name

Lasl Name

Case number r.'rim.wm

m Explaln Your Efforts to Receive a Briefing About Credlt Counsellng

 

15. Te|| the court whether
you have received a
briefing about credit
counseHng.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. if you
cannot do so. you are not
eligible to file.

if you Hle anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paidl and your creditors
can begin collection activities
again.

About Debtor 1:

You must check one.'

m l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, and l received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any. that you developed with the agency.

El i received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, but l do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition.
you MUST file a copy of the certificate and payment
plan, if any.

cl l certify that l asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days afterl made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary Waiver of the
requirementl attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

lf the court is satisned with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developedl if any. lf you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

El l am not required to receive a briefing about
credit counseling because of:

Cl incapacity. l have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

n Disability. My physical disability causes me
to be unable to participate in a
brieHng in personl by phone, or
through the internetl even after l
reasonably tried to do so.

cl Active duty. l am currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for Waiver of credit counseling with the court.

About Debtor 2 (Spouse Only in a Joint Case):

You must check one.'

m l received a briefing from an approved credit l
counseling agency within the 180 days before i
filed this bankruptcy petition, and l received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any. that you developed with the agency.

a l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, but | do not have a :
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the ceitificate and payment
plan, if any.

El l certify that l asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after l made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement. attach a separate sheet explaining
What efforts you made to obtain the briefingl why
you Were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied With your reasons for not receiving a
briefing before you filed for bankruptcy.

if the court is satisfied with your reasonsl you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agencyl along with a copy of the payment plan you
developed, if any. if you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

El l am not required to receive a briefing about
credit counseling because of:

n |ncapacity. l have a mental illness or a mental l
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

El Disability. My physical disability causes me
to be unable to participate in a
brieing in personl by phone, or
through the internetl even after l
reasonably tried to do so.

El Active duty. | am currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit counselingl you must file a
motion for Waiver of credit counseling with the court.

Omcial':°i'€‘é?se: 18-42547 DOC#V]?'unF'lV€RSilif!P®/@Oi@@idum@i\e@!r §®1@@#_‘§8 14219:34 Page 5 (959@5

Debtor1 Ta nseer Hasan Kazi Case number irrational
Flrsl Name Midd|e Name Last Name

 

m Answer These Questions for Reporting Purposes

 

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as "incurred by an individual primarily for a personal, familyl or household purpose."

nil No. Go to line 16b.
@Yes. Go to line 17.

16. What kind of debts do
you have?

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

M] No. Go to line 160.
in Yes. Go to line 17.

160. State the type of debts you owe that are not consumer debts or business debts.

 

17. Are you filing under

Chapter 77 rci-l No. l am not filing under Chapter 7. Go to line 18.

Do you estimate that after |m Yes. l am filing under Chapter 7 Do you estimate that after any exempt property is excluded and

any exempt property ls administrative expenses are paid that funds will be available to distribute to unsecured creditors?
excluded and @i No

administrative expenses

are paid that funds will be n Ye$

available for distribution
to unsecured creditors?

ie. How many creditors do fill i-49 [`E_li,ooo-s,ooo lEizs.ooi-so,ooo
you estimate that you gisd-99 IUs,ooi-io.ooo |'C_llso,ooi-ioo,ooo
°We? ` zion-199 [Ciiio,ooi-zs>,ooo [Ci`iivlore than 100.000

li:i`ziJrJ-ese `

19. How much do you M_i $0-$50,000 @$1,000,001-$10 million El $500 000 001 -$1 billion
estimate your assets fe |U$50,001-$100,000 [;i_'j$io,ooo,ooi-$so million Ei $1.000,000,001-$10 billion
be W°"th? F;i'i$100,001-$500,000 I$50,000,001-$100 million El $10,000,000,001-$50 billion

[E`,$soo,ooi-$i million [Cli$ioo.ooo,ooi-$soo million El iviore than $50 billion

zo. How much do you |@ $0-$50,000 El$i .000,001-$10 million Ei $500.000,001-$1 billion
estimate your liabilities i[i"€ $50,001-$100,000 j§i_'j$io,ooo.ooi-$so million El $1.000,000,001-$10 billion
t° be? lU$ioo.ooi-$soo,ooo Cil$so,ooo,ooi-$ioo million El $10,000,000.001-$50 billion

|i;l'}$soo,ooi-$i million |Cij$ioo,ooo,ooi-$soo million El iviore than $50 billion

Part 7 Sign Below

| have examined this petition, and l declare under penalty of perjury that the information provided is true and
F°" Y°u correct.

lfi have chosen to file under Chapter 7, l am aware that l may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. l understand the relief available under each chapter. and i choose to proceed
under Chapter 7.

lf no attorney represents me and | did not pay or agree to pay someone Who is not an attorney to help me Hll out
this document, l have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Codel specified in this petition.

l understand making a false statement concealing property, or obtaining money or property by fraud in connection
with a be tcy case can eGltl|n fines up to $250 000 or imprisonment for up to 20 years, or both.

18U. : .§§ 521341,15;and/;71.
MA,M/ _/‘/ x

   
 

 

 

Sigi‘la_t}ire of Debtor1 ")\_ Signature of Debtor 2
Executed on |M 0 470 20 g Executed on
i' DD /YYYY MiV|/ DD /YYYY

OiiiCieiFOr'@HS€: 18-42547 DOC#\(P|u"EiPGi(§!iM/@th@iidu&$lifi§l\etfhr§®i©@¢% 14219234 Pag€ 6 (Dii®§

Debtor1 Tanseer Hasan Kazi

Case number (i/known)

 

Fir'st Name M|ddle Name Lasl Name

 

. l. the attorney for the debtor(s) named in this petition, declare that l have informed the debtor(s) about eligibility
F°r your attorney’ 'f you are to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
represented by one available under each chapter for which the person is eligible. l also certify that l have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in Which § 707(b)(4)(D) applies, certify that l have no
if you are not represented knowledge after an inquiry that the information in the schedules filed With the petition is incorrect.

by an attorney, you do not

 

 

 

 

 

 

 

 

need to file this page. x
Date
Signature of Attorney for Debtor MM l DD lYYYY
Printed name
Firm name
Number Street
City State ZlP Code
Contact phone Emaii address
Bar number State

OifiCiaiF°"@HSe: 18-42547 DOC#\Q|uni§'rithfiifl€®/@Uifd@iidu§¥littijne(fhr§®i@@¢!’!@ 14219234 Page 7 (91'3@5

Debtor1 Tanseer Hasan
First Name Middle Name

For you if you are filing this
bankruptcy without an
attorney

if you are represented by

an attorney, you do not
need to file this page.

Oncial Forrcase: 13-42547

Kazi Case number tirtnownl
Lasl Name

The law allows youl as an individual, to represent yourself in bankruptcy court. but you
should understand that many people find it extremely difficult to represent
themselves successful|y. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.

To be successful, you must correctly file and handle your bankruptcy case. The rules are very
technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document pay a fee on time, attend a meeting or
hearing, or cooperate with the courtl case trusteel U.S. trustee, bankruptcy administratorl or audit
firm if your case is selected for audit. lfthat happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedulesl if you do not list a debt, the debt may not be discharged. if you do not list
property or properly claim it as exempt, you may not be able to keep the property. Thejudge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

if you decide to file Without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court Will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in Which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action With long-term financial and legal
consequences?

UNO

/ Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

lj\lo

/ Yes
Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
n No

El Yes. Name of Person .
Attach Bankruptcy Petition Preparer’s Notice, Declaratlon, and Signature (Official Form 119).

 

 

 

 

 

 

 

 

By signing here, l acknowledge that l understand the risks involved in filing without an attorney. l
have and understood t s notice, and l am aware that filing a bankruptcy case Without an
att ney i ay cause m to dee my rights or property ifl do not properly handle the case.

    

 

 

 

 

_ `W»M/‘ x
_`i_g_n ture ofDeblor1_ `-; Signature of Debtor 2
Date l 0 0 %lg Date
Nill/l DD /YYYY Mi\/l/ DD /YYYY
Contact phone 5 m ` (BLX ' % q z § Contact phone
Cell phone Cell phone

 

 

. t ' O' _ _ -
Emaii address {4(()¥\:!\<0£"1'( @Ho UMAK I/ '('UYV[ Emaii address

 

 

DOC#V_i?'unli'll’€!t§iiiip®i@(]i£l!@idum`@t'e€l’.rE€)i@u)i!l?$ 14219:34 Page 8 @$QBB

B lD (Official Form l, Exhibit D) (12/09)

UNITED STATES BANKRUPTCY COURT

Northern District of California

ln re Tanseer KaZi Case No.
Debtor (if known)

 

EXHIBIT D - INDIVIDUAL DEBTOR’S STATEMENT OF COMPLIANCE WITH
CREDIT COUNSELING REQUIREMENT

Warning: You must be able to check truthfully one of the five statements regarding
credit counseling listed below. If you cannot do so, you are not eligible to file a bankruptcy
case, and the court can dismiss any case you do file. If that happens, you Will lose whatever
filing fee you paid, and your creditors will be able to resume collection activities against
you. If your case is dismissed and you file another bankruptcy case later, you may be
required to pay a second filing fee and you may have to take extra steps to stop creditors’
collection activities.

Every individual debtor must file this Exhibit D. If a joint petition is jiled, each spouse
must complete and file d separate Exhibit D. Check one of the five statements below and attach
any documents as directed

ll l. Within the 180 days before the filing of my bankruptcy case, l received a briefing
from a credit counseling agency approved by the United States trustee or bankruptcy
administrator that outlined the opportunities for available credit counseling and assisted me in
performing a related budget analysis, and I have a certificate from the agency describing the
services provided to me. Attach a copy of the certificate and a copy of any debt repayment plan
developed through the agency

ij 2. Within the 180 days before the filing of my bankruptcy case, l received a briefing
from a credit counseling agency approved by the United States trustee or bankruptcy
administrator that outlined the opportunities for available credit counseling and assisted me in
performing a related budget analysis, but I do not have a certificate from the agency describing
the services provided to me. You must file a copy of a certificate from the agency describing the
services provided to you and a copy of any debt repayment plan developed through the agency
no later than 14 days after your bankruptcy case is filed

Case: 18-42547 Doc# 1 Filed: 10/30/18 Entered: 10/30/18 14:19:34 Page 9 of 25

. Page 2
B lD (Official Form l, Exh. D) (12/09) - Cont.

CI 3. l certify that l requested credit counseling services from an approved agency but
was unable to obtain the services during the seven days from the time I made my request, and the
following exigent circumstances merit a temporary waiver of the credit counseling requirement
so l can file my bankruptcy case now. [Summarize exigent circumstances here.]

If your certification is satisfactory to the court, you must still obtain the credit
counseling briefing within the f'irst 30 days after you file your bankruptcy petition and
promptly file a certificate from the agency that provided the counseling, together with a
copy of any debt management plan developed through the agency, Failure to fulfill these
requirements may result in dismissal of your case. Any extension of the 30-day deadline
can be granted only for cause and is limited to a maximum of 15 days. Your case may also
be dismissed if the court is not satisfied with your reasons for filing your bankruptcy case
without first receiving a credit counseling briefing.

IJ 4. l am not required to receive a credit counseling briefing because of: [Check the
applicable statement.] [Must be accompanied by a motion for determination by the court.]

EI Incapacity. (Defined in ll U.S.C. § 109(h)(4) as impaired by reason of mental
illness or mental deficiency so as to be incapable of realizing and making rational
decisions with respect to financial responsibilities.);

\:l Disability. (Defined in 11 U.S.C. § 109(h)(4) as physically impaired to the
extent of being unable, after reasonable effort, to participate in a credit counseling
briefing in person, by telephone, or through the lnternet.);

EI Active military duty in a military combat zone.

l:I 5. The United States trustee or bankruptcy administrator has determined that the credit
counseling requirement of ll U.S.C. § 109(h) does not apply in this district.

I certify under penalty of perjury that the Mrmation p ovid d above is true and

correct \/
llf/\ /i/

Date; 10/30/2018

Signature of Debtor: \|

 

Case: 18-42547 Doc# 1 Filed: 10/30/18 Entered: 10/30/18 14:19:34 Page 10 of 25

Fill in this information to identify your case:

Debtor1 Tanseer Hasan Kazi
Firsl Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) Flrsl Name Midd|e Name Lasl Name

 

United States Bankruptcy Court for the: §QBTHER District of CAL|FORNIA

Case number n Check if this iS an
lln<nown) amended filing

 

Official Form 1068um
Summary of Your Assets and Liabi|ities and Certain Statistical lnformation 12/15
Be as complete and accurate as possib|e. |f two married people are filing together, both are equally responsible for supplying correct

information. Fill out all of your schedules first; then complete the information on this form. lf you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

m Summarize Your Assets

 

Your assets
Value of what you own
1. Schedule A/B.' Propen‘y (Official Form 106A/B)
1a. Copy line 55, Total real estate, from Schedule A/B .......................................................................................................... $ 0

1b. Copy line 62, Total personal property, from Schedule A/B .............................................................................................. $ 15055

 

1c Copy line 63, Total of all property on Schedule A/B .........................................................................................................

m Summarlze Your Liabi|ities

$ 15055

 

 

 

Your liabilities
Amount you owe
2. Schedule D.l Creditors Who Have C/aims Secured by Property (Official Form 106D)
2a Copy the total you listed in Co|umn A, Amount of claim, at the bottom of the last page of Pan 1 of Schedu/e D ............ $ -M_

3. Schedule E/F.l Cred/'tors Who Have Unsecured C/aims (Official Form 106E/F)

 

 

 

 

 

aa. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F ............................................ $ 0
3b. Co the total claims from Part2 non riorit unsecured claims from line 6' of Schedule E/F .......................................
py ( p y l l + $ 284551
Your total liabilities $ 311051
m Summarize Your lncome and Expenses
4. Schedule /.' Your /ncome (Official Form 106|)
Copy your combined monthly income from line 12 of Schedule / .......................................................................................... $ 1800
5. Schedule J.' Your Expenses (Official Form 106J)
Copy your monthly expenses from line 220 of Schedule J $ 5324

6'-18 42547 DOC# 1 Filed2 10/30/18 Entel’ed2 10/30/18 142 192 34 Page 11 Of 25

CaS
Official Form 106€Sum Summary of Your Assets and Liabi|ities and Certain Statistica| |nformation page 1 of 2

Debtor1 Tanseer Hasan Kazi Case number irrr<nnwn;

 

Flrsr Name Mlddle Name Lasl Name

m Answer These Questions for Administratlve and Statistical Records

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 137
. c. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules
~/ es

7. What kind of debt do you have?

E_|Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
family, or household purpose." 11 U.S.C. § 101(8). Fill outlines 8-99 for statistical purposes 28 U.S.C. § 159.

@Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules

 

8. From the Statement of Your Current Monthly lncome: Copy your total current monthly income from Official
Form 122A-1 Line 11; OR, Form 1225 Line 11; OR, Form 1220-1 Line 14. $ 1800

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

 

Total claim
From Part 4 on Schedule E/F, copy the followlng:

9a. Domestic support obligations (Copy line 6a.) $ 0

9b. Taxes and certain other debts you owe the government (Copy line 6b.) $ 0
90. Claims for death or personal injury while you were intoxicatedl (Copy line 60.) $ 0
9d. student roans. (copy line ef.) rr 0
9e. Obligatlons arising out of a separation agreement or divorce that you did not report as 3 0

priority claims (Copy line 69.)

9f. Debts to pension or profit-sharing plans and other similar debts (Copy line 6h.) + $ 0
99. Total. Add lines 9a through 9f. $ 0

 

 

 

Official Form 1& uSme: §méazr§§f?YouRcs)sC§s]énd |Ea||ber|iti:eslaorrdgCOe/r:l|:'a€ign Sta!r£tigtti§alle|r$ic:)r%gt/i§no /18 14:19:34 Page 12pca);e2250f 2

Fill in this information to identify your case and this filing:

Debtor 1 Tansee" Hasan Kazi
Firsl Name Mldd|e Name Last Name

 

Debtor 2
(Spouse, if filing) Firsl Name Middle Name Lasl Name

United States Bankruptcy Court for the: NORTHER District of CALIFORNIA

 

Case number

 

El cneol< lfthls le an
amended nling

 

 

Official Form 106A/B
Schedule AIB: Property 12/15

ln each category, separately list and describe items. List an asset only once. lf an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. lf two married people are filing together, both are equally
responsible for supplying correct information. |f more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

 

m Describe Each Residence, Building, Land, or other Real Estate You Own or Have an lnterest ln

1. Do you own or have any legal or equitable interest in any residence, building, |and, or similar property?

@ No. Go to Part 2.
[Q:l Yes. Where is the property?

what ls the property? Check a" that app|y' Do not deduct secured claims or exemptions Put

El Single-family home the amount of any secured claims on Schedule D:
Creditors Who Have C/aims Secured by Property.

 

-|,_1_ m x ._ . . .
Street address if avallab|e, or other description Dup|e or mum umt bulldmg

 

 

 

n COndOminlum Of COODerafiVe Current value of the Current value of the §
a |V|anufactured or mobile home entire Pl`°Perty? portion you °Wn?
El Land $ $
El investment property
- Describe the nature f our own '
Cifv State ZlP Code § ;'tr::rshare interest (such as fee°siymple, ten:hsc:“by
the entireties, or a life estate), if known.

 

Who has an interest in the property? Check one.

n Debtor1 only

County a Debtor 2 only m l _ _
n Debtm 1 and Debtor 2 only Check lf this rs communrty property

(see instructions)

 

 

n At least one of the debtors and another

Other information you wish to add about this item, such as local
property identification number:

 

lf you own or have more than one, list here:

What ls the property? Check an that app|y‘ Do not deduct secured claims or exemptions. Put
cl Sing|e-family home the amount of any secured claims on Schedule D.'

 

 

 

 

 

1'2_ v v v d m Dup|ex or multi_unit building Credltors Who Have C/alms Secured by Property.
Street address lf avallable, or other descrrptron _ _ _
n COndOm'n'Um OF COOPeraf'Ve Current value of the Current value of the
Cl lvlenufeorured or mobile home entire property? portion you Own?
n Land $ $
m investment property
. Describe the nature of your ownership
City State zlP Code m T'meshare interest (such as fee simp|e, tenancy by
a Other the entireties, or a life estate), if known.

Who has an interest in the property? Check one.
n Debtor1 only
n Debtor 2 only

El Debtor 1 and Debtor2 only n Check if this is community property
cl At least one of the debtors and another (see instructions)

 

 

County

Other information you wish to add about this itemI such as local
property identification number:

Case: 18-42547 Doc# 1 Filed: 10/30/18 Entered: 10/30/18 14:19:34 Page 13 of 25
Official Form 106A/B Schedule AIB: Property page 1

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 Tanseer Hasan Kazi Case number llrllnon-nl
Fir$l Name Midd|e Name L8$l Name
What iS the Properiy? Check ali that apply Do not deduct secured claims or exemptions Put
- _ - the amount of any secured claims on Schedule D:
1.3. n Smg|e family h'Ome Credl'tors Who Have C/aims Secured by Property.
Street address if availablel or other description a Duplex or mu|tl-unit building
n Condominium cr Cooperative Current value of the Current value of the
n Manufactured or mobile home entire property? portion you own?
n Land 5 $
m investment property
City State ZlP Code n Timeshare Describe the nature of your ownership
interest (such as fee simple, tenancy by
n Other the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
C n Debtor1 only
oumy m Debtor 2 only
E| De r 1 Debtor 2 On| i;l Check if this is community property
bto and y _ _
m At least one of the debtors and another (See instructions)
Other information you wish to add about this item, such as local
property identification number:
2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages $ 0
you have attached for Part 1. Write that number here. ...................................................................................... ')

M Describe Your Vehicles

 

 

 

 

Do you ownl |ease, or have legal or equitable interest in any vehicles, whether they are registered or not? include any vehicles
you own that someone else drives lf you lease a vehicle, also report it on Schedu/e G.' Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

ij No
[UlYes

3 1 Make: Mercedes
lvledel; 5550
Year: 2010

SS{il]ll

Approximate mileage:
Other information:

2010-mercedes Sfcu Loan

lf you own or have more than one, describe here:

3.2. l\/lake:
Mode|:
Year:
Approximate mileage:

Other information:

Who has an interest in the property? Check one.

m Debtor1 only

n Debtor 2 only

El Debtor1 and Debtor 2 only

m At least one of the debtors and another

m Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

El Debtor1 only

El Debtor 2 only

El Debtor 1 and Debtor 2 only

m At least one of the debtors and another

El Check if this is community property (see
instructions)

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Credl'tors Who Have C/al'ms Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ 12200 5 12200

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Credl'tors Who Have C/al'ms Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

Case: 18-42547 Doc# 1 Filed: 10/30/18 Entered: 10/30/18 14:19:34 Page 14 of 25

Official Form 106A/B

Schedule A/B: Property

page 2

Tanseer Hasan Kazi

 

Who has an interest in the property? Check one.

i)¢’li least one of the debtors and another

El Check if this is community property (see

Who has an interest in the property? Check one.

Debtor 1
Firsl Name Midd|e Name Lasi Name
3_3. l\/lake: z
Model: |@Debtori only
Yea `Dobtor 2 only
r: v
UDebtor 1 and Debior 2 only
Approximate mileage:
Other information:
i instructions)
3 4 l\/lake: ___
Model: i l;l_Dlablor 1 only
Year:

Approximate mileage:

Other information:

_ l

i@_ Debtor 2 only
’~Q_' Debtor 1 rand Dobior 2 only
Ci- At least one of the debtors and another

n Check if this is community property (see
instructions)

Case number minole

 

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Credl`tors Who Hal/e C/aims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D.'
Credl`iors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

4. Watercraft, aircraftl motor homes, ATVs and other recreational vehicles, other vehiclesl and accessories
Examp/es.' Boats trailers motors personal Watercraft, fishing vessels snowmobiles, motorcycle accessories

|T No
m Yes

4,1_ lVlake:
Model:
Year:

Other information:

if you own or have more than one, list here:

4.2_ l\/lake:
Model:
Year:

Other information:

5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages

Who has an interest in the property? Check one.

n Debtor1 only

m Debtor 2 only

n Debtor 1 and Debtor 2 only

n At least one of the debtors and another

El Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

El Debtor1 only

n Debtor 2 only

m Debtor 1 and Debtor 2 only

m At least one of the debtors and another

a Check if this is community property (see
instructions)

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Creditors Who Have C/al`ms Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D.'
Credl'tors Who Have C/al'ms Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

$ 12200

you have attached for Part 2. Write that number here

 

Case: 18-42547 Doc# 1 Filed: 10/30/18 Entered: 10/30/18 14:19:34 Page 15 of 25

thcia| Form 106A/B

Schedule A/B: Property

page 3

Debtor1 Tanseer Hasan Kazi Case number <lrknown>

 

 

Firsl Name Middie Name Last Name

 

m Describe Your Personal and Household items

Do you own or have any legal or equitable interest in any of the following items?

6. Household goods and furnishings
Examples: lVlajor appliances furniture, linens china, kitchenware

l_;l_lNo

im Yes~ Describe """"" Household Goods And Furnishing - Debtors Residence

7. Eiectronics

Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers printers scanners; music
collections electronic devices including cell phones cameras media players games
ll:.li No

imi Yes' Describe """""" l Household Eiectronics - Debtors Residence

8. Collectibles of value
Examples: Antiques and figurines; paintings prints or other artwork; books pictures or other art objects;
stamp, coin, or baseball card collections other collections memorabilla, collectibles
l No
lui Yes. Describe ..........

9. Equipment for sports and hobbies

Examples: Sports, photographic, exercise, and other hobby equipment; bicycles pool tables golf clubs skis; canoes
and kayaks; carpentry toois; musical instruments
l_i No

_ l
iz Yes' Describe"""""; Bicycle - Debtors Home

10. Firearms
Examples: Pisto|s rifles shotguns ammunition, and related equipment
No

lui Yes. Describe .......... `

11.Clothes
_E)_r_amp/es: Everyday clothes furs leather coats designer wear, shoes accessories
ll;l No
lui Yes- Describe ---------- Miscellaneous Clothing - Debtors Residence
12 Jeweiry
Examples: Ev::iryday jewelry, costume jewelry, engagement rings wedding rings heirloom jewelry, watches gems
go , sl ver

lb_iNo

lui Yes. Describe ........... Jeweiry - Debtors Home

13. Non-farm animals
Examples: Dogs, cats, birds horses

iii No
lii Yes. Describe..........rl

14 Any other personal and household items you did not already |ist, including any health aids you did not list

iii No
lU_lYes Give specific l
information. ............. l

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached

for Part 3. Write that number here

Case: 18-42547 DOC# 1 Filed: 10/30/18 Entered: 10/30/18 14:19:34
Official Form 106A/B Schedule AlB: Property

-)

Current value of the
portion you own?

Do not deduct secured claims
or exemptions

$ 800

i550

$ 500

i$400

 

$ 2600

 

 

 

Page 16 of 25

page 4

Debtor1 Tanseer Hasan Kazi
First Name Midd|e Name Last Name

m Describe Your Financial Assets

Do you own or have any legal or equitable interest in any of the following? Current value Of the
portion you own?
Do not deduct secured claims
or exemptions

Case number (irknown>

 

 

16. Cash
Examp/es.' lV|oney you have in your wallet, in your home, in a safe deposit box. and on hand when you file your petition

m No
lji YeS ....................................................................................................................................................... Cash: ____________________ $

17. Deposits of money
Examples: Checking, savings or other financial accounts certificates of deposit; shares in credit unions brokerage houses
and other similar institutions lf you have multiple accounts with the same institution, list each.
ii No

 

 

 

m Yes ..................... institution name:
17_1' Checking account Checking Account - Provident Credit Union $ 100
17.2. Checking account: Savings - Provident Credit Union $ 5
17.3 Savings account: $

17.4. Savings account:

 

17.5. Certiticates of deposit:

 

17.6. Other financial account:

 

17 7 Other financial account:

 

17 8. Other financial account:

 

17.9. Other financial account

 

M${:H'ERH(-H

18. Bonds, mutual funds or publicly traded stocks
Examples: Bond funds investment accounts with brokerage firms money market accounts

lime

lui Yes............ .. institution or issuer name:

 

 

 

19 Non-public|y traded stock and interests in incorporated and unincorporated businesses including an interest in
an LLC, partnershipl and joint venture

M No Name of entity: % of ownership:
lUiYes. Give specific
information about
them ........................ %

%

%

 

Case: 18-42547 DOC# 1 Filed: 10/30/18 Entered: 10/30/18 14:19:34 Page 17 of 25
Official Form 106A/B Schedule A/B: Property page 5

Debtor 1 Tanseer Hasan Kazi case number umw

 

 

Flr$l Name Middle Name Lil§| NBJT\“

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiab/e instruments include personal checks cashiers‘ checks promissory notes and money orders
Non-negotiab/e instruments are those you cannot transfer to someone by signing or delivering them.

liiNo

lUiYes. Give specific |SSUer name:
information about
them ...................... $

 

 

 

21. Retirement or pension accounts
Examples: interests in lRAl ER|SA, Keogh. 401(k). 403(b)l thrift savings accounts or other pension or profit-sharing plans

iii No
lE.iYes List each

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

account separately Type of account: institution name:
401 (k) or similar plan: $
Pension pian: 3
lRA; $
Retirement account: $
Keogh: $
Additional account: $
Additional account: $
22. Security deposits and prepayments
Your share of ali unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords prepaid rent, public utilities (eiectric, gas water), telecommunications
companies or others
lui No
Ei Yes .......................... institution name or individuai:
Electric: $
Gas: 3
Heating oi|: 3
Security deposit on rental unit: $
Prepaid rent: $
Te|ephone: $
Water: $
Rented furniture: $
Other: $
23.Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
|Ei No
iii Yes .......................... issuer name and description:
5
5
$

 

Case: 18-42547 DOC# 1 Filed: 10/30/18 Entered: 10/30/18 14:19:34 Page 18 of 25
Official Form 106A/B Schedule AlB: Property page 6

Debtor1 Tanseer Hasan Kazi
First Name Mlddle Name Last Name

Case number urimowm

 

 

24. interests in an education |RA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

MNO

m yes """"""""""""""""" institution name and description. Separateiy file the records of any interests.11 U.S.C. § 521(0):

 

 

 

».____
______

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

MNo

[U__i Yes. Give specific l
information about them....| l $

26. Patents copyrights trademarks trade secrets and other intellectual property
Examples: internet domain names websites proceeds from royalties and licensing agreements

lzl No

l_:| Yes. Give specific
information about them.. . l $

27. LicensesI franchises and other general intangibles
Examples: Bui|ding permits exclusive licenses cooperative association holdings liquor licenses professional licenses

lENo

iii Yes. Give specific
information about them... $

Money or property owed to you? Current value of the

portion you own?
Do not deduct secured
claims or exemptions

28. Tax refunds owed to you

@iNo

lEi Yes. Give specific information
about them, including whether
you already filed the returns l State:
and the tax years. .......................

i
| Federa|: $

 

Loca|: $

29. Family support
Examp/es: Past due or lump sum aiimony, spousal support child support, maintenance, divorce settlement property settlement

izNo

ii Yes. Give specific information ........... l l

_ Aiimony: $
l l Maintenance: $
i Support: $
i Divorce settlement 5
l _ i Property settlement $
30. Other amounts someone owes you
Examples: Unpaid wages disability insurance payments disability benefits sick pay, vacation pay, workers' compensation,
Sociai Security benefits unpaid loans you made to someone else
lzi No
lui Yes. Give specific information . . l s

Case: 18-42547 DOC# 1 Filed: 10/30/18 Entered: 10/30/18 14:19:34 Page 19 of 25
Official Form 106A/B Schedule AlB: Property page 7

 

Debtor1 Tanseer Hasa" Kaz' Case number riri<nown)
Firsl Name M|ddle Name Lasl Name

 

 

31. interests in insurance policies
Examples: Heaith, disability, or life insurance; health savings account (HSA); credit, homeowner’s or renter’s insurance

mm

m Yes' Name the insurance Cc_’mpany Company name: Beneficiary: Surrender or refund value:
ofeach policy and list its value.

 

 

 

32. Any interest in property that is due you from someone who has died

if you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

lENo

ij Yes. Give specinc information ..............

33. Claims against third parties whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents employment disputes insurance claims or rights to sue

lime

@Yes. Describe each ciaim. .................... l

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

|W No
ii Yes. Describe each claim |

35.Any financial assets you did not already list

WN<>

iji Yes. Give specific information ........... i s

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached

for Part 4. Write that number here . ........................................... _ ................................................................................... ') $ 105

 

 

 

m Describe Any Business-Re|ated Property You 0wn or Have an lnterest ln. List any real estate in Part 1.

 

37. Do you own or have any legal or equitable interest in any business-related property?
ij No. Go to Part 6.
mi Yes. Go to line 38.
Current value of the
portion you own?
Do not deduct secured claims
or exemptions

38.Accounts receivable or commissions you already earned

iE No
m Yes. Describe ....... : i

39. Office equipment, furnishings and supplies
Examples: Business-related computers software, modems printers copiers fax machines rugs telephones desks chairs electronic devices

lEiNo

lai Yes. Describe...... :$ 150

Computer & Printer - Debtors Home

Case: 18-42547 DOC# 1 Filed: 10/30/18 Entered: 10/30/18 14:19:34 Page 20 of 25
Official Form 106A/B Schedule AlB: Property page 8

Debtor 1 Tanseer Hasan Kazi
Firsl Name Midd|e Name Last Name

Case number irriiiiuwin

 

40. Machinery, fixtures equipment, supplies you use in business and tools of your trade

im No
ij Yes. Describe........

_Qq.

41 . inventory
l No l
iEi Yes. Describe ....... §

42. interests in partnerships or joint ventures

MNO

i_U-i YeS. Describe ....... Name of entity: % of ownership:

% $
% $
% $

 

 

 

43. tomer lists mailing lists or other compilations
i No
ij Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
E' No

iui Yes. Describe ........ i

44. business-related property you did not already list
_i No
iCl- Yes. Give specific
information .........

 

'EBH’

 

 

 

 

 

{£H?H)H

 

 

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $ 150
for Part 5. Write that number here ............................................................................................................................. . ................. -)

 

 

Describe Any Farm- and Commercial Fishing-Related Property You 0wn or Have an interest ln.
lf you own or have an interest in farmland, list it in Part 1.

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
No. Go to Part 7.
i-Ui Yes. Go to line 47.

Current value of the
portion you own?

Do not deduct secured claims
or exemptionsl

47 Farm animals
Examples: Livestock, poultry, farm-raised fish

m No
iEi Yes ........................ i i

| l $

Case: 18-42547 DOC# 1 Filed: 10/30/18 Ehtered: 10/30/18 14:19:34 Page 21 of 25
Ochial Form 106A/B Schedule AlB: Property page 9

 

Debtor1 Tanseer Hasan Kazl Case number (r/known)
Firsl Name Middie Name Last Name

48. Crops-either growing or harvested

MNO .

i-Ui Yes. Give specific i

 

 

 

 

 

 

 

 

 

 

information ............ l l $
49. Farm and fishing equipment, implements machinery, fixtures and tools of trade
,_ No
iUiYes i
i it
50. Farm and fishing supplies chemicals and feed
izi No
iEiYes `
i it
51.An farm- and commercial fishing-related property you did not already list
,_, No
n Yes. Give specific |
information. l $
52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $ 0
for Part 6. Write that number here ................................................................................................................................................ 9
Describe All Property You Own or Have an interest in That You Did Not List Above
53 Do you have other property of any kind you did not already |ist?
Examples: Season tickets country club membership
izi No
lui Yes. Give specific $
information. ..._.._..._, $
$
54.Add the dollar value of all of your entries from Part 7. Write that number here 9 5 0
List the Totals of Each Part of this Form
55.Part1: Total real estate, line 2 ................................................................................................................. . ...... . .................... 9 $ 0
56. Part 2: Total vehicles line 5 $ 12200
. . 2600
57_ Part 3: Total personal and household items line 15 $
58. Part 4: Total financial assets line 36 $ 105
. . 150
59. Part 5: Total business-related property, line 45 $
60. Part 6: Total farm- and fishing-related property, line 52 $ 0
61 Part 7: Total other property not listed, line 54 + $ 0
| |
$ 15055 |Copy personal property total 9 f+$ 15055

62. Total personal property. Add lines 56 through 61. .................... |

 

ea. Total of air property on schedule A/B. Add iine 55 + iine 62 .......................................................................................... s 15055

 

 

 

Case: 18-42547 DOC# 1 Filed: 10/30/18 Ehtered: 10/30/18 14:19:34 Page 22 of 25
Ochial Form 106A/B Schedule AlB: Property page 10

Fill in this information to identify your case:

oebior 1 Tanseer Hasan Kazi
Firsl Name Mlddle Name Lasl Name

 

Debtor 2
(Spouse, iffiling) FirstName Middls Name LasiName

 

United States Bankruptcy Court for the: N_O_RIHER District of CAL| FORNIA

Case number n CheCk if this iS an
("K"°W“) amended filing

 

 

Official Form 106C
Schedule C: The Property You C|aim as Exempt 04/16

 

 

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct information.

Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. lf more
space is needed, fill out and attach to this page as many copies of Part 2.' Additional Page as necessary. On the top of any additional pages write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt, Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory |imit. Some exemptions_such as those for health aids rights to receive certain benefits and tax-exempt
retirement funds_may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

m identify the Property You Claim as Exempt

 

1. Which set of exemptions are you claiming? Check one on/y, even if your spouse is filing with you.

El You are claiming state and federal nonbankruptcy exemptions 11 U.S.C. §522(b)(3)
El You are claiming federal exemptions 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and ||ne on Current value of the Amou nt of the exemption you claim Speclflc laws that allow exemption

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule A/B that lists this property portion you own

Copy the value from Check only one box for each exemption.

Schedule A/B

_ 2010-mercedes Sfcu Loan 703.140(b)(l)'

Brief n ,
description: $ 12200 $
Line from m 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief Misceilaneous Clothing 703-140“)“3`
description: $ 500 ij $ '
Line from m 100% of fair market value, up to
Schedule A/B; any applicable statutory limit
Brief Household Goods And _
description: Furnishing $ 800 cl $ imm*__
Line from m 100% of fair market value, up to
Schedu/e A/B.' any applicable statutory limit

 

 

3. Are you claiming a homestead exemption of more than $160,375?
(Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

m No
m Yes. Did you acquire the property covered by the exemption Within 1,215 days before you filed this case?

Cl No
Cl Yes

Case: 18-42547 DOC# 1 Filed: 10/30/18 Ehtered: 10/30/18 14:19:34 Page 23 of 25
Official Form 106C Schedule C: The Property You C|aim as Exempt page 1 of _

Debtor1 Tanseer Hasan Kazi case number tillman
Firsl Name Middle Name Last Name

g Additional Page

 

 

Brief description of the property and line
on Schedule A/B that lists this property

Current value of the
portion you own

Copy the value from

Amount of the exemption you claim Speclflc laws that allow exemption

Check only one box for each exemption

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule A/B

. Household Eiectronics
Brief 703-140(b)(3);
description: $ 850 El $
Line from M 100% of fair market value, up to
Schedule A/B.l any applicable statutory limit
Brief Jeweiry 400 193 lgg¢hyg)-
description: $ m $
Line from a 100% of fair market valuel up to
Schedule A/B: _ any applicable statutory limit
Brief l n Computer & Printer s 150 n 703_140([))(3);
description: $
Line from m 100% of fair market value, up to
Schedule A/B: _ any applicable statutory limit

. Checkin Account .
Brief _ l l g $ 100 n $ 703-buntinqu
description.
Line from m 100% of fair market value, up to
Schedule A/B.' any applicable statutory limit
Brief . . B'cyc'e $ 50 m 70;;.140¢1:)¢3):
description: $
Line from w 100% of fair market value, up to
Schedule A/B: _- any applicable statutory limit

. Savings
Brief 703.140lhll] l:
description: $ 5 cl $
Line from U100% of fair market value, up to
Schedule A/B.' _’__ any applicable statutory limit
Brief
description: 3 n $
Line from El 100% of fair market valuel up to
Schedule A/B: any applicable statutory limit
Brief
description: $ n $
Line from cl 100% of fair market value, up to
Schedule A/B: _ any applicable statutory limit
Brief
description: 5 cl $ _
Line from n 100% of fair market value, up to
Schedule A/B; _ any applicable statutory limit
Brief
description: $ a $
Line from Cl .100% of fair market value, up to
Schedule A/B; any applicable statutory limit
Brief
description: $ El $
Line from n 100% of fair market value, up to
Schedule A/B; ___ any applicable statutory limit
Brief _
description: 3 i;l $
Line from El 100% of fair market value, up to
Schedule A/B: __' any applicable statutory limit

Case: 18-42547 DOC# 1 Filed: 10/30/18 Ehtered: 10/30/18 14:19:34 Page 24 of 25

Official Form 106C

Schedule C: The Property You Claim as Exempt page _ of _

Fil| in this information to identify your case:

Ta nseer Hasan Kazi

Firsl Name Middle Name Last Name

Debtor 1

 

Debtor 2
(Spouse, iffiling) First Name Middle Name Lasi Name

United States Bankruptcy Court for the: NORTHER District of CALIFORNIA

 

 

Case number

i.rknowni El cheek ifthie is en
amended filing

 

 

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 12/15

Be as complete and accurate as possib|e. |f two married people are filing together, both are equally responsible for supplying correct
information. lf more space is needed, copy the Additional Page, fill it out, number the entries and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

 

 

1. Do any creditors have claims secured by your property?
D- No. Check this box and submit this form to the court with your other schedules You have nothing else to report on this form_
iu Yes. Fill in all of the information below.

m List All secured claims
Column A Column B Column C

2. List all secured claims lf a creditor has more than one secured claiml list the creditor separately Amount of olalm value of collateral unsoourod
for each claim. lf more than one creditor has a particular claim. list the other creditors in Part 2. Do not dedumh'a that supports this portion
As much as possiblel list the claims in alphabetical order according to the creditors name. value of colll-;,lo,all claim ll any

 

StallfOrd Federal Credit UniOIl Describe the property that secures the claim: $ 26500 $ 12200 $ M§QQ

Creditor's Name

Po Box 10690

 

l 2010-mercedes Sfcu Loan

 

 

 

Number Street i_ _ _ _
As of the date you fi|e, the claim is: Check ali that apply .
n Contingent
Palo Alco CA 94303_0843 El uniiquiualee
City Siale ZlP code n Dlspuled
Wh° °We$ the debt? Check One- Nature of |ien. Check all that apply
d Debiof 1 Only m An agreement you made (such as mortgage or secured
n Debtor2 only car |oan)
Cl Debtor1 and Deblor 2 Only n Statutory lien (such as tax lien. mechanic's lien)
n At least one of the debtors and another n JUdeem lien from 3 lawsuit

El Other (including a right to offset) Car L°a"
n Check if this claim relates to a
community debt

 

l Date debt was incurred .04_/_1_6_/?_£___“ l.ast4 digits of account norri_be_rr 69_22_ ____ __ __ _ _ _
|_2£] Describe the property that secures the claim: $ S $

 

 

 

 

Creditor's Name l l

 

 

 

Number Street l _
As of the date you fi|e, the claim is: Check all that apply.
n Contingent
El unliquidated
City State ZlP code n Disputed
Wh° owes the debt? Check One Nature of lien. Check all that apply.
n DebeF 1 0an m An agreement you made (such as mortgage or secured
n Debtor2 only car |oan)
El Debtor 1 and Debtor 2 Only n Statutory lien (such as tax lienl mechanic's lien)
U At least one ofthe debtors and another a Judgmem lien from 3 lawsuit

m Other (including a right to offset)
m Check if this claim relates to a

community debt
Date deb_t was incurred Last 4 digits of account number

Add the dollar value of our entries in Column A on his e. rite tha number here _ _ _ q _ _ _ _ `_ _ _ _
Case: 18- 4 547 Doc# 1 l=iie:157%oi`18 l§ntered:10/30k1i§§§5:1;¥?;r-|. Page 25 or 25
Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1 of_

